Case 2:10-cv-08486-JAK-FFM Document 363 Filed 09/16/21 Page 1 of 3 Page ID #:12189



    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
         JACK JIMENEZ, individually, and            No. 10-cv-08486-JAK (FFMx)
   11    on behalf of other members of the
         general public similarly situated,         Judgment
   12
                        Plaintiff,                  JS-6
   13
               v.
   14
         ALLSTATE INSURANCE
   15
         COMPANY, an
   16    Illinois Corporation, and DOES 1
         through 100, inclusive,
   17
                        Defendants.
   18
   19
              The Court, having granted final approval of the parties’ “ Joint Stipulation of
   20
        Class Action Settlement and Release” (the “Settlement Agreement”) as set forth in
   21
        the Order re Plaintiff’s Motion for Final Approval of Class Action Settlement,
   22
        Attorneys’ Fees, Costs and Service Enhancement Award (the “Final Approval
   23
        Order” (Dkt. 362)), enters judgment as follows:
   24
           1. The Court hereby enters judgment in the above-entitled action for Plaintiff
   25
              Jack Jimenez and the 1,460 Settlement Class Members as defined in the
   26
              Settlement Agreement and in accordance with the terms of the Order.
   27
   28
Case 2:10-cv-08486-JAK-FFM Document 363 Filed 09/16/21 Page 2 of 3 Page ID #:12190



    1
           2. The Court hereby retains continuing jurisdiction over the enforcement and
    2
              administration of the Settlement Agreement.
    3
    4
    5
        IT IS SO ORDERED.
    6
    7           September 16, 2021
        Dated: ____________________                _____________________________
    8                                              John A. Kronstadt
                                                   United States District Judge
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:10-cv-08486-JAK-FFM Document 363 Filed 09/16/21 Page 3 of 3 Page ID #:12191




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
